Citation Nr: 9902041	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  7-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1996, for an award of nonservice-connected pension benefits 
and special monthly pension benefits based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1945 to 
January 1950.  He was found incompetent to handle his 
monetary benefits by a rating decision dated July 1997 and 
his daughter-in-law was appointed his guardian and fiduciary.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  A claim for nonservice-connected pension benefits and 
special monthly pension benefits based on the need for 
regular aid and attendance was received at the VA on November 
27, 1996.

2.  A letter dated November 1996 from the appellants private 
physician reflects that the appellant has severe complex 
multi-system diseases including Parkinsons disease with 
dementia and that he required the regular aid and 
attendance of another.

3.  A letter dated May 1997 from the appellants private 
physician reflects that the appellant was permanently and 
totally disabled beginning before December 9, 1994, as a 
result of dementia of Alzheimers type and Parkinsons 
disease.

4.  A private hospital report shows that the appellant was 
admitted on April 15, 1996, for bowel obstruction; he was 
discharged to a nursing home with the diagnoses that included 
gastrointestinal bleeding, suspected diverticulosis, 
gastritis, Parkinsons disease, incontinence, urinary tract 
infection, arthritis, organic brain syndrome, chronic 
constipation and depression.

5.  The appellant became permanently and totally disabled 
more than one year prior to the date he filed his claim for 
pension.
CONCLUSION OF LAW

The criteria for an effective dated earlier than November 27, 
1996, for an award of nonservice-connected pension benefits 
and special monthly pension benefits based on the need for 
regular aid and attendance are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for nonservice-connected pension benefits and special 
monthly pension benefits based on the need for regular aid 
and attendance was received at the VA on November 27, 1996.

Private medical records and statements from the appellants 
attending physician dated December 1994 to November 1996 were 
submitted in support of the pension claim.  Progress notes of  
R.L. Wright, M.D, dated December 9, 1994, the appellant 
reported that he had memory problems and that he had 
decreased conversations because fear of embarrasment.  He was 
noted to still be driving at this time.  In April 1995, 
mental deterioration associated with Parkinsons disease, 
chronic anorexia, weight loss, and depression were found.  
The appellant reportedly had had an altercation with his 
spouse and was in noncompliance with his medications.  In 
June 1995, the appellant could hardly move from his bed to a 
chair, and he was very weak and trembly.  A few days later in 
June 1995, the appellant was entirely unable to get out of 
bed and his daughter-in-law requested home health care.  In 
July 1995, the appellant was seen for ambulatory instability 
and aphasia, along with musculoskeletal pain.  An MRI of the 
brain revealed mild grade cortical atrophy.  A home care 
nurse reported that Motrin was not helping the appellants 
back pain.  In September 1995, a transfer bench was requested 
for aiding the appellant.  In October 1995, Dr. Wright noted 
that he was "walking good" attended and "doing O.K.," and 
there was no reason to treat Parkinsons disease.  He was 
given a prescription for depression.

On April 15, 1996, the appellant was admitted to a private 
hospital for bowel obstruction.  The hospital discharge 
report shows that, by history, the appellant had been 
gradually deteriorating mentally and physically.  It was 
noted that the appellant had symptomatic organic brain 
syndrome with some pseudodementia.  He was also noted to have 
Parkinsons disease with muscle rigidity and plasticity.  His 
condition was described as poor.  He had incontinence of 
urine related to the absence of normal urges due to organic 
brain syndrome, Alzheimers disease.  At the time of 
discharge, the appellant did not know the name of his 
physician or where he was.  He was discharged on April 24, 
1996, to a nursing home with diagnoses that included 
gastrointestinal bleeding, suspected diverticulosis, 
gastritis, Parkinsons disease, incontinence, urinary tract 
infection, arthritis, organic brain syndrome, chronic 
constipation, and depression.  He was discharged from the 
nursing home on May 30, 1996.

A statement from Dr. Wright dated October 25, 1996, reflects 
that the appellant was housebound as of April 1995 due to 
problems that included mental deterioration associated with 
Parkinsons disease, chronic anorexia, weight loss, and 
depression.

By a rating decision dated December 1996, pension benefits 
along with aid and attendance benefits were granted, 
effective from November 27, 1996, the date of receipt of the 
original claim.

In January 1997, the appellant argued that he was totally and 
permanently disabled as of July 1995.

In May 1997, the appellant argued that he was totally and 
permanently disabled on December 9, 1994, as stated by Dr. 
Wright in a letter dated May 1997.  In that letter, Dr. 
Wright reported that the appellants physical and psychiatric 
disabilities caused him to be totally and permanently 
disabled since at least December 9, 1994.  Also, attached to 
the notice of disagreement were Dr. Wrights progress notes 
dated December 1994 to September 1995, discussed in pertinent 
part above.

In a statement dated July 1997, the appellant argued that an 
effective date earlier than November 27, 1996, should be 
granted because he was not aware he was entitled to VA 
benefits prior to filing his original claim, his disabilities 
prevented him from filing a claim earlier, and he could not 
be expected to apply for benefits at the time he became 
permanently and totally disabled as he was legally 
incompetent.


ANALYSIS

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase claim will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400 (1998).

An award of disability pension may not be effective prior to 
the date entitlement arose except.  The effective date of a 
pension claim is the date the claim is received for those 
claims filed after October 1, 1984.  However, if within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him or her from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  For the purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do not apply.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (1998).

After reviewing the evidence of record, the Board believes 
that the appellant became total and permanent disability more 
than 1 year prior to the date he filed his claim for pension.  
The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1998).  Progress notes from Dr. Wright, along with a 
medical statement dated October 1996 and May 1997, show that 
the appellant was permanently and totally disabled because of 
physical and mental disabilities that included Parkinsons 
disease and Alzheimers dementia before November 27, 1995.  
In fact, the appellant along with his physician, Dr. Wright, 
argue that he was disabled before December 9, 1994.  
Therefore, as the evidence of record shows that the appellant 
became permanently and totally disabled more than one year 
prior to the date of his claim for pension, the Board is 
prohibited by 38 C.F.R. § 3.400(b)(1)(ii)(B) from providing 
an effective date earlier that the date of receipt of the 
claim, which in this case is November 27, 1996.

Under 38 C.F.R. § 3.400(b)(1)(ii)(B), in order to have an 
effective date for pension benefits that conicides with 
either the December 1994 or July 1995 dates proferred by the 
appellant, the appellant would have had to file his pension 
claim by December 1995 or July 1996, respectively, as the 
effective date of a pension award may not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 1998).  Regrettably, given the 
construction of the effective date law for pension claims, an 
effective date earlier than November 27, 1996, is not 
warranted.

The appellant has advanced several arguments in support of 
his attempt have a retroactive award of pension:  He was 
unaware of his entitlement to VA pension benefits prior to 
filing his November 1996 claim; his disabilities prevented 
him from filing a claim earlier than November 1996; and he 
could not reasonably be expected to file his claim at the 
time he became permanently and totally disabled as he was 
incompetent to do so.  Unfortunately, these arguments do not 
provide a legal basis upon which to grant a retroacive award 
of pension.  Ignorance of potential benefits provided by law 
does not establish a right to those benefits prior to the 
date of claim.  Similarly, mental or physical incapacity that 
delays the filing of a claim for pension benefits does not 
alone meet the strict requirements of 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).



ORDER

An earlier effective date for an award of nonservice-
connected pension benefits and special monthly pension 
benefits based on the need for regular aid and attendance is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
